DETAILED ACTION
	This Office action is based on the amendments filed March 17, 2021 for application 15/306,488.  Claim 1 has been amended, claims 4 and 25 have been cancelled, and claims 33 and 34 are newly presented; claims 1, 3, 6, 9-11, 21-24, and 26-34 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation “wherein the core material has a first melting point and the structure has a second melting point that is lower than the first melting point of the core material” in lines 23-24 and again in line 25-26.  Therefore, it is unclear what is meant by the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Seeler (US Patent 4,617,921) in view of Herzman (US Patent Pub. 2015/0282975) having an effective filing date of April 7, 2014.
Regarding claims 1 and 3, Seeler discloses a thermoplastic cast (immobilizing structure 2) configured to cover and fix a fractured part of a patient’s body, the thermoplastic cast (2) comprising a structure (thermoplastic material 20) configured to cover at least a part of the fractured part of the patient, and an outer cover (tubular container 16) that covers the structure (20), wherein the structure (20) includes a thermoplastic resin configured to be deformed to conform to the part of the fractured part by heating, wherein the structure (20) and the outer cover (16) are configured to be deformed to conform to the part of the fractured part, and wherein a cross-section of an elongate portion of the thermoplastic cast (2) in a plane orthogonal to a length of the elongate portion comprises the structure (20) surrounded by the outer cover (16) (Figs. 2 & 5; column 4, lines 50-61; column 5, lines 5-18).  However, Seeler fails to teach that the structure is formed as a net shaped body with holes, wherein the thermoplastic cast comprises a plurality of elongate portions connected together and crossing each other and a first elongate portion includes a groove. 

It is noted that the limitation “elongate portions” as recited in the claims does define a specific structure or boundaries of a given “portion” such that the claims have been given the broadest reasonable interpretation.  The term “elongate” is interpreted as “long” and the term “portion” is interpreted as “a part of a whole” such that the term “elongate portion” as recited in the claims has been interpreted as a long part of the entire thermoplastic cast.

    PNG
    media_image1.png
    743
    622
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    230
    243
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    212
    282
    media_image3.png
    Greyscale

Regarding claim 22, Seeler discloses that the outer cover is formed to cover the structure (Fig. 2).  It is noted that the limitation “by insert injection” is a product-by-process limitation, wherein “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Regarding claim 26, the combination of Seeler and Herzman discloses the invention substantially as claimed, as described above, and Herzman further discloses that the cross-section of each of the plurality of elongate portions in the plane orthogonal to the length of the corresponding elongate portion is quadrangular with a height that is greater than a width of the cross-section (Figs. 3 & 8).  It is noted that the terms “height” and “width” are relative terms that have not been defined in the claim regarding which direction each dimension is measured, therefore the terms have been given their broadest reasonable interpretation such that the term “height” is interpreted as the length in the direction of the x-axis as shown in annotated Figs. 3 and 8 of Herzman (see below) and the term “width” is interpreted as the length in the direction of the y-axis as shown in annotate Figs. 3 and 8 of Herzman (see below).

    PNG
    media_image4.png
    208
    292
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    212
    282
    media_image5.png
    Greyscale


Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Seeler in view of Herzman as applied to claim 1 above, in further view of Coppens et al. (US Patent Pub. 2007/0004993).
Regarding claim 6, the combination of Seeler and Herzman discloses the invention substantially as claimed, as described above, and Seeler further discloses that the thermoplastic cast further comprises a core material (18), wherein the structure surrounds the core material (Fig. 2; column 5, lines 5-6).  Further, the core material of the thermoplastic cast taught by the combination of Seeler and Herzman as modified above would have a corresponding net shape with the structure.  However, the combination of Seeler and Herzman fails to teach that the core material comprises a synthetic resin elastomer.
Coppens discloses an analogous thermoplastic cast (1) comprising a structure (thermoplastic material) and a core material (reinforcing fibers) having a net shape, wherein the core material comprises a synthetic resin elastomer (rubber) (¶ 0004-0005 & 0013).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the core material of the thermoplastic cast taught by the combination of Seeler and Herzman to comprise a synthetic resin elastomer as taught by Coppens for the purpose of adjusting the characteristics of the cast depending on the desired use.  Further, it has been held to be within the general skill of a worker in the art to select a known material on In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
It is noted that the limitations “by molding” and “by injection molding or press-working” as recited in claim 6 are product-by-process limitations, wherein “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Regarding claim 24, the combination of Seeler / Herzman / Coppens discloses the invention substantially as claimed, as described above, and Herzman further teaches that the outer cover comprises an elastic material (¶ 0028) and Coppens further discloses that the core material comprises an elastic material (rubber) (¶ 0013).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the thermoplastic cast taught by the combination of Seeler / Herzman / Coppens such that the core material comprises an elastic material as further taught by Coppens and the outer cover comprises an elastic material as further taught by Herzman for the purpose of enabling the thermoplastic cast to readily conform to the contours of the patient’s body.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seeler in view of Herzman as applied to claim 1 above, in further view of Wartman (US Patent 4,483,333).  The combination of Seeler and Herzman discloses the invention substantially as claimed, as described above, but fails to teach that the structure includes a polycaprolactone composite.
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seeler in view of Herzman as applied to claim 1 above, in further view of Wartman as applied to claim 9 above, and in even further view of Coppens et al. (US Patent Pub. 2007/0004993).  The combination of Seeler / Herzman / Wartman discloses the invention substantially as claimed, as described above, but fails to teach that fiber-reinforced glass fiber, carbon fiber, or polyethylene terephthalate fiber is added to the polycaprolactone composite.
Coppens discloses an analogous thermoplastic cast (1) comprising a structure including a polycaprolactone composite and fiber-reinforced glass fiber, carbon fiber, or polyethylene terephthalate fiber (¶ 0008).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the thermoplastic cast taught by the combination of Seeler / Herzman / Wartman by adding fiber-reinforced glass fiber, carbon fiber, or polyethylene terephthalate fiber to the polycaprolactone composite as taught by Coppens for the purpose of reinforcing the structure without creating a rough surface.

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seeler in view of Herzman as applied to claim 1 above, in further view of Wartman as applied to claim 9 above, and in even further view of Shoji et al. (US Patent Pub. 2011/0224385).
Regarding claim 11, the combination of Seeler / Herzman / Wartman discloses the invention substantially as claimed, as described above, but fails to teach that polyethylene (PE), polyurethane (PU), or polybutene (PB) is added to the polycaprolactone composite.
Shoji discloses a polycaprolactone composite including polyethylene (PE), polyurethane (PU), or polybutene (PB) added (¶ 0218-0224 & 0260-0261).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the polycaprolactone composite of the thermoplastic cast taught by the combination of Seeler / Herzman / Wartman by adding polyethylene (PE), polyurethane (PU), or polybutene (PB) as taught by Shoji for the purpose of accelerating crystallization or improving impact resistance of the polycaprolactone composite.
Regarding claim 21, the combination of Seeler / Herzman / Wartman discloses the invention substantially as claimed, as described above, but fails to teach that one of talc, sorbitol, and sodium benzoate as a nucleating agent is added to the polycaprolactone composite.
Shoji discloses a polycaprolactone composite including one of talc, sorbitol, and sodium benzoate (¶ 0222, 0224, & 0257).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the polycaprolactone composite of the thermoplastic cast taught by the combination of Seeler / Herzman / Wartman by adding one of talc, sorbitol, and sodium benzoate as taught by Shoji for the purpose of accelerating crystallization of the polycaprolactone composite.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art fails to teach that the structure has a melting point that is lower than the melting point of the core material in combination with the other limitations of claims 1 and 6.
Claim 27 is allowed because the prior art fails to teach that a cross-section of a specific elongate portion has a first thickness at the recess through the outer cover, the intermediate layer, and the core and a second thickness to either side of the recess exclusively through the outer cover and the intermediate layer, wherein the first thickness is less than the second thickness in combination with the other claimed limitations.
Claims 28-32 are allowed based on their dependency on allowable claim 27.
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art fails to teach that each of the plurality of elongate portions individually are devoid of the holes of the net shaped body along its respective length in combination with the other limitations of claim 1.
Claim 34 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action because the prior art fails to teach that the structure has a melting point that is lower than the melting point of the core material in combination with the other claimed limitations.

Response to Arguments
Applicant’s arguments filed March 17, 2021 have been considered but are moot because they do not apply to the current rejection.  Applicant’s arguments in response to the objection to the specification for failing to provide sufficient antecedent basis for claimed subject matter are 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        6/24/2021